Case 1:18-cr-00538-MKB Document 60 Filed 01/22/21 Page 1 of 7 PageID #: 1056




                                                              January 22, 2021

VIA ECF
The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     United States v. Ng Chong Hwa a.k.a Roger Ng, 18 Cr. 538 (MKB)

Dear Judge Brodie:

        We submit this letter in reply to the Government’s January 13th memorandum in further
opposition to the defendant’s motion to dismiss and other relief. (Dkt. 59 (“Gov’t Sur-Reply”).)
This letter is limited to only the issues addressed in the Government Sur-Reply. Because the
Government’s recent filing purports to cast doubt on certain facts of which defense counsel and
the Government have first-hand knowledge, we also attach two affirmations of counsel with
exhibits to shed light on these facts.

       This letter addresses two issues. First, that the record shows that Mr. Ng waived extradition
such that the Government’s Febraury 12, 2019, letter constitutes a binding promise to not
materially change the Indictment. Second, that the Government has failed to show why the District
Court and Second Circuit decisions in Stein should not mandate the disclosure Mr. Ng seeks.

The Superseding Indictment Materially Changed the Original Indictment And Is
Prohibited by a Written Contract Between Mr. Ng and the Government

         In its most recent filing, the Government argued that: (i) because the February 12, 2019
letter is unsigned, it should not control; (ii) even if viewed as the controlling position of the U.S.
   Case 1:18-cr-00538-MKB Document 60 Filed 01/22/21 Page 2 of 7 PageID #: 1057




   Government, the letter is moot because Mr. Ng consented, rather than waived, extradition to the
   U.S.; and (iii) regardless of the Court’s opinion on the first two issues, the Government’s changes
   to the Indictment do not run afoul of either its agreement in the February 12, 2019, letter or the
   Rule of Specialty. We most respectfully disagree with the Government’s contentions and address
   each in turn.

          1.      The Government’s February 12, 2019 Letter Formed a Contract

                  A.      The Email Accompanying the Letter States That the February 12,
                          2019 Letter Is the Final, Approved Position of the U.S. Government

            The February 12, 2019, letter was an attachment to an email from the same date. (See Dkt.
58, Exhibit 2 at 1-3; see also Agnifilo Affirmation ¶10.) The email stated, “please find the final
approved letter, as discussed last week.” (Id.) The Government now attempts to distance itself from
the letter it wrote and represented as the “final approved letter” by saying that it was unsigned. (See
Gov’t Sur-Reply at 3.) This cannot stand. At the time the Government sent this letter, it was aware
that the undersigned was already in Malaysia, and that counsel would rely on this letter in advising
Mr. Ng to waive extradition. Moreover, the letter required that Mr. Ng waive extradition by February
15th, which he did in reliance on the letter. (See Agnifilo Affirmation ¶11.) Therefore, the Court
should not permit the Government to disavow the letter when the prosecutors explicitly assured
counsel that it was the “final approved letter” of the Department of Justice and where the letter called
for an extradition waiver by a certain date, with which the defendant complied.

                  B.      Mr. Ng Waived Extradition in Malaysia

           The undersigned travelled to Malaysia between February 11, 2019 and February 16, 2019
   for two reasons. First, to discuss the extradition waiver with Mr. Ng and ensure he was fully aware
   of the consequences of waiving extradition to the United States. Second, to physically appear in
   Court in Malaysia on February 15, 2019, to ensure that the waiver was entered to the satisfaction
   of the Court and with the knowing, informed consent of Mr. Ng.

           In the weeks leading up to the extradition waiver, there was extensive and detailed
   correspondence between the undersigned and Government lawyers specifically addressing the
   waiver. On January 23, 2019, while counsel was still in the United States, the Government
   specifically instructed counsel that for Mr. Ng to be released on bail in the United States, he must
   “waive” and “not consent” to extradition. (See Geragos Affirmation ¶5; see also Geragos
   Affirmation Ex. 1 at 1.) On February 7, 2019, the Government sent the undersigned an email that
   it was working on the “waiver of extradition” (Agnifilo Affirmation, Ex. 1 at 2) and proposed a
   phone call. That same day, counsel spoke on the phone with the Government, who represented that
   Mr. Ng would “not be detained and would only be tried and punished only on the Indictment.”
   (Geragos Affirmation ¶8.) On February 12, 2019, the Government sent the undersigned the “final,
   approved letter” that specifically stated that Mr. Ng would waive, rather than consent, to
   extradition. (See Dkt. 58, Ex. 2 at 1-3.) While in Malaysia on the evening of February 14th, the
   undersigned informed the Government that he had met with Mr. Ng and reiterated that “we are

                                                    2
Case 1:18-cr-00538-MKB Document 60 Filed 01/22/21 Page 3 of 7 PageID #: 1058




waiving extradition at Friday’s hearing.” (Agnifilo Affirmation Ex. 1 at 1.) On the morning of
Friday, February 15th (Malaysian time), the undersigned yet again informed the Government,
“Roger will waive extradition this morning.” (Id. Ex. 2 at 1.)

         The undersigned was present in Court during the hearing in Malaysia on the morning of
February 15th. During the hearing, Mr. Ng’s Malaysian counsel, Datuk Tan Hock Chuan, in the
presence of the undersigned, informed the Court that Mr. Ng was waiving extradition.
Specifically, Datuk Tan Hock Chuan conferred with the undersigned and the undersigned stated
that it was critical that the record reflect that Mr. Ng waived extradition, as opposed to consenting
to extradition. (See Agnifilo Affirmation ¶¶15-16.) As a result, as set forth in the attached
affirmation, and as has been reported in the Malaysia press, Datuk Tan Hock Chuan stated on the
record, “First I am instructed to inform the court that the respondent has agreed to a waiver of the
committal/extradition proceedings before this honourable court.” (Id. ¶16; Ex. 3 at 1.) When Datuk
Tan Hock Chuan here refers to being “instructed,” he was so instructed by the undersigned who
explained the agreement in existence between the Government and Mr. Ng, through counsel.
Within an hour of the waiver being entered, the undersigned emailed the Government officials:
“Waiver has been made. All done.” (Id. ¶17; Ex. 4 at 1.)

        It is telling that the first time the Government claims that Mr. Ng consented to, rather than
waived, extradition is after the Government superseded the Original Indictment. Given the many
phone calls and emails between the parties that Mr. Ng would waive extradition, given the
representation of counsel after the waiver that Mr. Ng had waived extradition, and given the letter
provided by the Government that Mr. Ng must waive extradition, one would expect that if the
Government was of the view that Mr. Ng did not waive extradition, it would not wait almost two
years to bring it up for the first time.

         Because Mr. Ng plainly waived extradition, the extradition treaty between the U.S. and
Malaysia is not dispositive of this matter. Rather, the issue of whether and to what extent the
Government may change the Indictment after Mr. Ng waived extradition is to be determined by
the Government’s letter. The Court may ask what is the difference between analyzing the changes
to the indictment under the Treaty’s Rule of Specialty, on the one hand, or as a written promise by
the prosecution, on the other? The answer, as indicated below, is that the language of a written
promise would be strictly construed against the prosecution because the Government knows the
defendant is relying to his detriment on that written promise, as opposed to a defendant who fights
extradition.

       2.      The Only Fair Interpretation of the Government’s Written Promise Is That
               In Exchange for Defendant’s Waiver, It Agreed Not to Materially Change
               the Indictment

       A defendant who fights extradition does not enter into an agreement with the Government
where each party makes promises in favor of the other. Accordingly, this situation is distinct from
one where a criminal defendant persists in opposing extradition and does not rely on a specific
promise made to him. As discussed in United States v. Masefield, No. 02 Cr. 441 (LAP), 2005

                                                 3
Case 1:18-cr-00538-MKB Document 60 Filed 01/22/21 Page 4 of 7 PageID #: 1059




WL 236443 (S.D.N.Y. Feb. 1, 2005), “enforcement of the principle of specialty is founded
primarily on international comity . . . .” Id. at *2. See also, e.g., United States v. Saccoccia, 58
F.3d 754, 766 (1st Cir. 1995). The defense agrees with the Government’s observation that “the
basis for the rule of specialty . . . is not a concern about protecting the rights of a defendant . . . .”
United States v. Biba, No. 09-CR-836 (DLI), 2017 WL 11380497 (E.D.N.Y. Mar. 6, 2017).
Because the purpose of the rule of specialty is to foster fair dealing between countries and that the
defendant is not a party to the treaty, the interpretation of a treaty is different than a written
agreement between a government and a criminal defendant.

        Where, as here, the Government makes a written promise in non-negotiable language to a
criminal defendant, knowing that reliance will forever change that person’s legal situation, the
relevant analogy is to interpretation of plea agreements rather than to treaties between nations. See
generally United States v. Ready, 82 F.3d 551 (2d Cir. 1996) (plea agreements are unique contracts
in which special due process concerns apply and are strictly construed against the Government);
see also United States v. Vergara, 62 F. Supp. 2d 1108 (S.D.N.Y. 1999). Therefore, we ask the
Court to examine the Government’s written promise in the February 12, 2019 letter through the
lens of interpretation applied to plea agreements.

The Court Should Order the Government To Promptly Provide Brady Material And
Discovery Material in Its Control

       As detailed in Ng’s prior submissions, counsel has reason to believe that the Government
possesses or controls, but has not turned over, Rule 16 and Brady material. Given the previous,
voluminous briefing addressing this issue, counsel will limit this Reply to the topics indicated
below.

        1.      The Government Has Failed to Adequately Address the Stein Decision

         The Government attempts to walk away from the law of this Circuit by reading the
principles of United States v. Stein, 541 F.3d 130, 151 (2d Cir. 2008), out of the Second Circuit’s
decision. The Government claims that Stein could not possibly be relevant to this case because
there, a large company that had entered a DPA with the Government refused to pay for employees’
legal fees as a result of Government pressure. But in its effort to beat a fleet retreat from the law
of this Circuit, the Government fails to recognize that the fundamental point of Stein is the pressure
that the Government is able to bring to bear on a large corporation when that company has entered
a DPA with the Government – not the object of that pressure. What about the following from Stein
is distinguishable in any way from the present case: “KPMG faced ruin by indictment and
reasonably believed it must do everything in its power to avoid it. The government’s threat of
indictment was easily sufficient to convert its adversary into its agent.” Stein, 541 F.3d at 151; see
also Stein I, 435 F. Supp. 2d 330, 350 (S.D.N.Y. 2006) (“The cooperation provisions of the DPA
. . . require KPMG to comply with demands by the USAO . . . [or else face] the risk that the
government will declare that KPMG breached the DPA and prosecute the criminal information to
verdict.”)



                                                    4
Case 1:18-cr-00538-MKB Document 60 Filed 01/22/21 Page 5 of 7 PageID #: 1060




        The only necessary substitution for this analysis to apply to this case is the word ‘Goldman’
for ‘KPMG.’ Note that the Government does not cite to cases that overrule Stein – for it remains
the law of this Circuit, however inconvenient that fact is for the Government. The DPA is the
Sword of Damocles, and it remains suspended over Goldman’s collective head. Goldman and the
Government both know well the consequences of Goldman’s failure to sing from the
Government’s songbook. But the song that Goldman sang initially had far different words and was
set to far different music. Why does the Government insist on hiding the original tune? What is
the secret with the presentations that Goldman made to the Government? Indeed, as mentioned, in
a prior case counsel had with the same U.S. Attorney’s Office, United States v. Shkreli, 15 Cr. 538
(KAM), Ng’s counsel received precisely the same kind of material. Here, the same office refuses
to provide the same.

        Next, the Government claims that “[t]he Goldman Letter is not a list of materials that were
excluded from the Goldman Productions. It is a detailed summary of representations and
arguments made by legal counsel for Goldman in different materials, the Advocacy Materials
(which, as noted above, Goldman’s counsel provided to the government during its criminal
investigation of Goldman and subsequent plea negotiations).” (Gov’t Sur-Reply at 18.) But it is
the content of the Goldman Letter that the Government conveniently ignores – that Goldman made
numerous statements directly contradicted by the Statement of Facts that was drafted by the
Government and signed by Goldman.

         Ng recognizes that the arguments of lawyers are not evidence; this is not controversial –
but it is also not the point. The point, again, is that the arguments of lawyers were based on
something: documents, witness statements, and other types of evidence. It is this material to which
Ng is entitled. What did Goldman base its initial arguments on? The Government has the answers
in its possession but refuses to disclose them. And, to be clear, the Government appears to still, at
this late date, mistake its obligations under Brady and Giglio: It states that “even if the Advocacy
Materials contained Giglio, that information has already been provided to the defendant in the
Goldman Letter.” (Gov’t Sur-Reply at 23.) Not so. Just as a lawyer’s arguments are not evidence,
the Government’s summary of evidence is not evidence. The Giglio that the Government has failed
to produce is the evidence that underlies the Goldman presentations, and not the Government’s
summary of that evidence from those presentations. Ng is entitled to the material itself.

        Finally, the Government states that “feigns surprise that in trying to resolve a criminal
investigation, Goldman’s counsel would advocate for its client and attempt to draw inferences
different from those drawn by the government,” (Gov’t Sur-Reply at 21), and that it is “pure
speculation” that the Goldman materials contain Brady (Id. at 23). But many of the contradictions
between the Goldman Letter and the Statement of Facts are not “inferences” that are “draw[n],”
but rather direct contradictions which go to the very heart of this case. Here are four examples,
highlighted in Ng’s motions:

       •   First, that according to Goldman itself, the Goldman controls at issue were not “internal
           accounting controls” – nothing is more important for the resolution of Count Two.



                                                 5
Case 1:18-cr-00538-MKB Document 60 Filed 01/22/21 Page 6 of 7 PageID #: 1061




       •    Second, that Roger Ng was not an employee of any “issuer” – Goldman Sachs Group,
            Inc. – this directly undermines one of the essential elements required to prove Count
            One.
       •    Third, that Goldman performed an exhaustive search of its network and did not uncover
            any “potentially significant information” about Ng.
       •    Fourth, that Ng never even worked on Project Catalyze, one of the three deals listed in
            the Superseding Indictment.

       These are not “inferences” that might be “draw[n] . . . different from those drawn by the
[G]overnment” – no, they are direct contradictions. They are exculpatory. They are Brady.

       2.      The Government’s Refusal to Provide Materials Will Unnecessarily Delay
               the Trial Given the International Nature of This Case And Travel
               Restrictions

         As a practical matter, regardless of whether the materials are deemed Rule 16, Brady,
Giglio or 3500, the result will be the same. Once the information is finally provided to counsel—
including statements made by numerous overseas witnesses—the defense will be forced to prepare
for trial, review this voluminous information and conduct additional investigations based on this
new information within weeks of trial. It will be nearly impossible for counsel to accomplish these
tasks in a constitutionally meaningful way in such a short time frame. Consequently, this Court
and counsel will be forced to make difficult decisions regarding adjourning the trial date that will
not only affect Ng’s rights but also the rights of other defendants (some detained pending trial)
who are seeking precious trial time during a raging pandemic.

         Moreover, Ng has been on home incarceration for the past 20 months awaiting trial. While
the recent trial adjournments have been necessary because of the Covid-19 pandemic, we see no
justification to force an unnecessary and costly delay simply because the Government refuses to
turn over required materials. Accordingly, to the extent this Court deems the requested materials
as Giglio or 3500 material (as opposed to Rule 16 or Brady material), we request that this Court
implore the Government to provide these materials at least 6 weeks before trial so as to avoid trial
delays.




                                                 6
Case 1:18-cr-00538-MKB Document 60 Filed 01/22/21 Page 7 of 7 PageID #: 1062




      We thank the Court for your consideration.
                                                       Respectfully submitted,



                                                       Marc A. Agnifilo, Esq.
                                                       Zach Intrater, Esq.
                                                       Teny R. Geragos, Esq.
                                                       Jacob Kaplan, Esq.

cc:   Counsel for the Government (via ECF and email)




                                             7
